DETAILED ACTION
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022 has been entered.
 
Summary
The present application is being examined under the pre-AIA  first to invent provisions.
The Applicant arguments and claim amendments received on April 13, 2022 and May 17, 2022 are entered into the file. Currently, claims 1-33, 35, 37, 47-48, and 50-52 are cancelled, claims 34, 49, and 53-54, and claim 58 is new; resulting in claims 34, 36, 38-46, 49, 53-55 and 58 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 44 and 46 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 44 and 46 fail to further limit the subject matter of the claim upon which the.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 34, 36, 38-39, 42, 44-46, 53-55, and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kinlen (US 6228492)1 in view of Sharma (US 2007/0089800)1,2, Elder (US 2007/0085061), and Sotzing (US 2010/0245971)1,2.
With respect to claims 34, and 44-46, Kinlen teaches fibers containing intrinsically conductive polymers (ICP) (col. 1, lines 6-8). The ICP-containing fiber may be prepared by coating at least one of the filaments (base fibers) extruded during a fiber spinning process to form a filament bundle which is processes into the ICP-containing fiber (col. 4, lines 36-42). Preferably the coating formulation is applied to filaments (base fiber) that are not completely solidified to provide improved adherence of the ICP to the filament (adheres to the base fibers) (col. 5, lines 27-30). The fiber-forming polymer may be a polyamide, a polyester, an acrylic, or derivatives thereof (col. 3, lines 28-35). The coating formulation may also contain a binder material to enhance adherence of the ICP to the polymer filament (base fiber) (col. 8, lines 49-51). The coating step is preferably performed in such a manner that when filaments (base fibers) are processed together to form a fiber, substantially the entire length of the fiber contains ICP (col. 10, lines 50-57). This may be achieved by partially coating filaments (base fibers) and processing them together to form a fiber in which one ICP-coated region on one filament (base fiber) overlaps the ICP-coated region on an immediately adjacent filament (base fiber) as shown in FIG. 2 (col. 10, lines 57-63).
Since the coating may include ICP and a binder to enhance adherence to the filament (base fiber) and the coated filaments (base fibers) are bundled and formed into a fiber such that the entire length of the fiber contains ICP, the ICP bonds the filaments (base fibers) to each other. As described in the description of FIG. 1A, the filaments (base fibers) are merged into a fiber immediately after coating (col. 3, line 63 – col. 4, line 3).
Kinlen is silent as to the base fibers being straight fibers or twisted fibers.
Sharma teaches an electrically conductive yarn that is used to form integrated electrically conductive infrastructure for transmitting electrical signals into a fabric structure (paragraph [0011]). The yarn may bet twisted or untwisted (straight) (paragraph [0185]). Specific examples of “yarn” include fibers (paragraph [0185]).
Since both Kinlen and Sharma teach electrically conductive fibers, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the fibers of Kinlen, which comprise the filaments (base fibers), to be either twisted or untwisted (straight) because Sharma teaches that these are known fiber structures for electrically conductive fibers.
Kinlen in view of Sharma is silent as to the conductor containing sorbitol, polyethylene glycol-polypropylene glycol copolymer, sphingosine, or phosphatidylcholine as an additive in a concentration of 0.1 to 50 wt% in the conductor.
Elder teaches a process for increasing the electrical conductivity of a polymer film (paragraph [0002]). Elder further teaches that the solution used may comprise at least one dihydroxy or polyhydroxy compounds (paragraph [0022]). Examples of suitable compounds comprise sorbitol or arabitol (paragraph [0022]). The polyhydroxy compound may be present from about 0.1 wt% to about 50 wt% (paragraph [0022]). In the examples the addition of sorbitol increased the conductivity of the polymer film by a factor of 10 (paragraph [0070]). Elder also acknowledges that it is well known in the art that adding sorbitol can increase the conductivity of the film after annealing (paragraph [0004]).
Since both Kinlen in view of Sharma and Elder teach conductive polymer compositions, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the ICP of Kinlen in view of Sharma to include 0.1-50 wt% sorbitol in order to increase the conductivity of the ICP.
Kinlen in view of Sharma and Elder is silent as to the interior of the filaments (base fibers) being impregnated with the ICP.
Sotzing teaches flexible electrodes comprising flexible, electrically conductive fiber coated with an electrochromic polymer (paragraph [0024]). The fiber may be a natural or synthetic polymer that has been rendered electrically conductive by coating with an electrically conductive material or impregnating with electrically conductive particles (paragraph [0007]). Electrically conductive fibers formed from non-conductive fibers that have been rendered electrically conductive can be used (paragraph [0033]). Exemplarily non-conductive fibers include polyamide, polyacrylic, and polyurethane. The non-conductive fibers may be coated with an electrically conductive polymer (paragraph [0035]). The electrically conductive particles may be any of the organic polymers described above (paragraph [0057]). 
Since both Kinlen in view of Sharma and Elder and Sotzing teach modifying synthetic fibers such as polyamide and polyacrylic fibers with conductive polymer, it would have been obvious to one of ordinary skill in the art to impregnate the filaments (base fibers) of Kinlen in view of Sharma and Elder with the ICP, because Sotzing teaches that both coating and impregnating non-conductive fibers/fabrics makes the non-conductive material conductive. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B).

With respect to claim 36, Kinlen in view of Sharma, Elder, and Sotzing teaches all the limitations of claim 34 above. As can be seen in FIGs. 2A, 3A, 4A, and 5A, Kinlen further teaches the ICP coats the circumference of the filaments (base fiber) (col. 4, lines 4-32). Kinlen also teaches that at least about 90% of the surface area of the filament (base fiber) is coated (col. 10, line 22-26), which would necessarily cover “a circumference”.

With respect to claim 38, Kinlen in view of Sharma, Elder, and Sotzing teaches all the limitations of claim 34 above.
Kinlen is silent as to metal or carbon coating a circumference of the filaments (base fibers).
Sharma teaches several fiber-based conductors, including solid conductors (FIGs. 1A-1D), partitioned conductors (FIGs. 1E-1F and 1I-1K), conductors with coatings (FIGs. 1G, 1H, 1L), combinations (FIGs, 1K-1N), and bundled strands (FIGs. 1O-1P) (paragraphs [0194]-[0196]). Some fibers are doped (paragraph [0190]) and others are coated in metallic conductor layers, additional conductive layers, and/or insulating layers (paragraphs [0191]-[0193]). Suitable materials include conductive carbon (paragraph [0202]), intrinsically conductive polymers (paragraph [0196]), conductive metals (paragraph [0191]), and insulting plastics (paragraph [0191]). Sharma teaches that each of these configurations is equivalent for fiber-based conductors.
Since both Kinlen and Sharma teach fiber based conductors which may include ICP, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the filament of Kinlen to include a metal or carbon coating and then a conductor coating because Sharma teaches this is appropriate layering for a conductive fiber (see FIG. 1H and paragraph [0195]) and would yield predictable results (i.e., a conductive fiber). See MPEP 2143.
Kinlen in view of Sharma and Elder is silent as to the interior of the filaments (base fibers) being impregnated with the ICP and the filaments (base fibers) having an outer coating of the ICP.
Sotzing teaches flexible electrodes comprising flexible, electrically conductive fiber coated with an electrochromic polymer (paragraph [0024]). The fiber may be a natural or synthetic polymer that has been rendered electrically conductive by coating with an electrically conductive material or impregnating with electrically conductive particles (paragraph [0007]). Electrically conductive fibers formed from non-conductive fibers that have been rendered electrically conductive can be used (paragraph [0033]). Exemplarily non-conductive fibers include polyamide, polyacrylic, and polyurethane. The non-conductive fibers may be coated with an electrically conductive polymer (paragraph [0035]). The electrically conductive particles may be any of the organic polymers described above (paragraph [0057]). 
Since both Kinlen in view of Sharma and Elder and Sotzing teach modifying synthetic fibers such as polyamide and polyacrylic fibers with conductive polymer, it would have been obvious to one of ordinary skill in the art at the time of the invention to impregnate and/or coat the filaments (base fibers) of Kinlen with the ICP because Sotzing teaches that both coating and impregnating non-conductive fibers/fabrics makes the non-conductive material conductive. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B). Additionally, to one of ordinary skill in the art, it would have been obvious to try impregnating the filaments (base fibers) with the ICP, coating the filaments (base fibers) with ICP, or both, in order to determine which provides the desired conductivity. See MPEP 2143.

With respect to claim 39, Kinlen in view of Sharma, Elder, and Sotzing, teaches all the limitations of claim 38 above. Sharma further teaches copper coated, silver coated, and copper/silver coated conductive yarns are commercially available and usable in the invention (paragraph [0202] including table). It would have been obvious to one of ordinary skill in the art at the time of the invention to have used copper coated, silver coated, or copper and silver coated filaments for the reasons presented with respect to claim 38 above.

With respect to claims 42, Kinlen in view of Sharma, Elder, and Sotzing teaches all the limitations of claim 34 above.
Kinlen silent as an insulating layer being further arranged on a circumference of the filaments (base fibers).
Sharma teaches several fiber-based conductors, including solid conductors (FIGs. 1A-1D), partitioned conductors (FIGs. 1E-1F and 1I-1K), conductors with coatings (FIGs. 1G, 1H, 1L), combinations (FIGs, 1K-1N), and bundled strands (FIGs. 1O-1P) (paragraphs [0194]-[0196]). Some fibers are doped (paragraph [0190]) and others are coated in metallic conductor layers, additional conductive layers, and/or insulating layers (paragraphs [0191]-[0193]). Suitable materials include conductive carbon (paragraph [0202]), intrinsically conductive polymers (paragraph [0196]), conductive metals (paragraph [0191]), and insulting plastics (paragraph [0191]). Sharma teaches that each of these configurations is equivalent for fiber-based conductors. Additionally, conducting fibers doped with organic or metallic particles can be using in garment and/or fabric structures to carry information from the sensors to the data transfer location and/or monitoring unit if they are properly insulated (paragraph [0190]-[0191]).
Since both Kinlen and Sharma teach fiber based conductors which may include ICP, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the filament (base fibers) of Kinlen to include an insulating coating in order to enable use of the conductive fiber in garment and/or fabric structures to carry information from the sensors to the data transfer location and/or monitoring unit.

Claims 53-54, Kinlen in view of Sharma, Elder, and Sotzing teaches all the limitations of claim 34 above. The limitation in claims 53-54 and 56-57 are method limitations and do not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Kinlen in view of Sharma, Elder, and Sotzing discloses the structure claimed in claim 34. As can be seen in FIG. 1A the filaments of Kinlen are merged into a threadline (thread-like fiber bundle) (FIG. 1A). The fiber-forming polymer of the filaments (base fiber) may be a polyamide, a polyester, an acrylic, or derivatives thereof (col. 3, lines 28-35). According to paragraphs [0219]-[0220] of the instant specification those are suitable materials for use as the base fiber. Therefore, it is reasonable to presume that Kinlen also teaches an insulating base fiber.

With respect to claim 55, Kinlen in view of Sharma, Elder, and Sotzing teaches all the limitations of claim 34 above. Kinlen further teaches the coating formulation (conductor) may also comprise a film-forming nonconductive polymer such as acrylic polymers (col. 8, lines 36-48). The coating (conductor) may also include a conductivity enhancing agent such as an ionic surfactant (surface active agent) (col. 9, lines 54-64). Additionally, a polar organic solvent such as alcohol may be used in the coating (conductor) as a conductivity-enhancing agent (col. 11, lines 27-45).

With respect to claim 58, Kinlen teaches fibers containing intrinsically conductive polymers (ICP) (col. 1, lines 6-8). The ICP-containing fiber may be prepared by coating at least one of the filaments (base fibers) extruded during a fiber spinning process to form a filament bundle which is processes into the ICP-containing fiber (col. 4, lines 36-42). Preferably the coating formulation is applied to filaments (base fiber) that are not completely solidified to provide improved adherence of the ICP to the filament (adheres to the base fibers) (col. 5, lines 27-30). The fiber-forming polymer may be a polyamide, a polyester, an acrylic, or derivatives thereof (col. 3, lines 28-35). The coating formulation may also contain a binder material to enhance adherence of the ICP to the polymer filament (base fiber) (col. 8, lines 49-51). The coating step is preferably performed in such a manner that when filaments (base fibers) are processed together to form a fiber, substantially the entire length of the fiber contains ICP (col. 10, lines 50-57). This may be achieved by partially coating filaments (base fibers) and processing them together to form a fiber in which one ICP-coated region on one filament (base fiber) overlaps the ICP-coated region on an immediately adjacent filament (base fiber) as shown in FIG. 2 (col. 10, lines 57-63).
Since the coating may include ICP and a binder to enhance adherence to the filament (base fiber) and the coated filaments (base fibers) are bundled and formed into a fiber such that the entire length of the fiber contains ICP, the ICP bonds the filaments (base fibers) to each other. As described in the description of FIG. 1A, the filaments (base fibers) are merged into a fiber immediately after coating (col. 3, line 63 – col. 4, line 3).
Kinlen is silent as to the base fibers being straight fibers or twisted fibers.
Sharma teaches an electrically conductive yarn that is used to form integrated electrically conductive infrastructure for transmitting electrical signals into a fabric structure (paragraph [0011]). The yarn may bet twisted or untwisted (straight) (paragraph [0185]). Specific examples of “yarn” include fibers (paragraph [0185]).
Since both Kinlen and Sharma teach electrically conductive fibers, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the fibers of Kinlen, which comprise the filaments (base fibers), to be either twisted or untwisted (straight) because Sharma teaches that these are known fiber structures for electrically conductive fibers.
Kinlen in view of Sharma is silent as to the conductor containing glycerol, sorbitol, polyethylene glycol-polypropylene glycol copolymer, sphingosine, or phosphatidylcholine as an additive in a concentration of 0.1 to 50 wt% in the conductor.
Elder teaches a process for increasing the electrical conductivity of a polymer film (paragraph [0002]). Elder further teaches that the solution used may comprise at least one dihydroxy or polyhydroxy compounds (paragraph [0022]). Examples of suitable compounds comprise sorbitol or arabitol (paragraph [0022]). The polyhydroxy compound may be present from about 0.1 wt% to about 50 wt% (paragraph [0022]). In the examples the addition of sorbitol increased the conductivity of the polymer film by a factor of 10 (paragraph [0070]). Elder also acknowledges that it is well known in the art that adding sorbitol can increase the conductivity of the film after annealing (paragraph [0004]).
Since both Kinlen in view of Sharma and Elder teach conductive polymer compositions, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the ICP of Kinlen in view of Sharma to include 0.1-50 wt% sorbitol in order to increase the conductivity of the ICP.
Kinlen in view of Sharma and Elder is silent as to the interior of the filaments (base fibers) being impregnated with the ICP.
Sotzing teaches flexible electrodes comprising flexible, electrically conductive fiber coated with an electrochromic polymer (paragraph [0024]). The fiber may be a natural or synthetic polymer that has been rendered electrically conductive by coating with an electrically conductive material or impregnating with electrically conductive particles (paragraph [0007]). Electrically conductive fibers formed from non-conductive fibers that have been rendered electrically conductive can be used (paragraph [0033]). Exemplarily non-conductive fibers include polyamide, polyacrylic, and polyurethane. The non-conductive fibers may be coated with an electrically conductive polymer (paragraph [0035]). The electrically conductive particles may be any of the organic polymers described above (paragraph [0057]). 
Since both Kinlen in view of Sharma and Elder and Sotzing teach modifying synthetic fibers such as polyamide and polyacrylic fibers with conductive polymer, it would have been obvious to one of ordinary skill in the art to impregnate the filaments (base fibers) of Kinlen in view of Sharma and Elder with the ICP rather than coat them, because Sotzing teaches that both coating and impregnating non-conductive fibers/fabrics makes the non-conductive material conductive. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B).
The limitation in lines 12-39 of claim 58 are method limitations and do not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Kinlen in view of Sharma, Elder, and Sotzing discloses the structure claimed in claim 58 above. As can be seen in FIG. 1A the filaments of Kinlen are merged into a threadline (thread-like fiber bundle) (FIG. 1A). The fiber-forming polymer of the filaments (base fiber) may be a polyamide, a polyester, an acrylic, or derivatives thereof (col. 3, lines 28-35). According to paragraphs [0219]-[0220] of the instant specification those are suitable materials for use as the base fiber. Therefore, it is reasonable to presume that Kinlen also teaches an insulating base fiber.

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kinlen (US 6228492)3 in view of Sharma (US 2007/0089800)1,4, Elder (US 2007/0085061), and Sotzing (US 2010/0245971)1,2 as applied to claim 38 above, and further in view of Fugetsu (US 2011/0151254)1.
With respect to claim 40, Kinlen in view of Sharma, Elder, and Sotzing teaches all the limitations of claim 38 above.
Kinlen in view of Sharma, Elder, and Sotzing is silent as to the coating comprising carbon.
Fugetsu teaches electro-conductive fibers with carbon nanotubes adhered thereto and an electro-conductive yarn containing the electro-conductive fibers (paragraph [0001]). The electro-conductive fibers comprise carbon nanotubes which are homogeneously and firmly (or strongly) adhered (or bonded or attached) to an almost whole surface of fibers and which has an electro-conductivity and a softness (paragraph [0021]). The synthetic fiber may be formed from a polyester resin, a polyamide resin, or an acrylic polymer (paragraph [0041]).
Since both Kinlen in view of Sharma, Elder, and Sotzing teach electroconductive fibers comprising coated polyester, polyamide, or polyacrylic fibers and the use of carbon as a conductor, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the conductive coating of Kinlen in view of Sharma, Elder, and Sotzing to be the conductive carbon nanofiber coating of Fugetsu, because Fugetsu teaches the coating is conductive and the substitution would provide predictable results (i.e., a carbon nanotube coated conductive fiber). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B). 

Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kinlen (US 6228492)5 in view of Sharma (US 2007/0089800)1,6, Elder (US 2007/0085061), and Sotzing (US 2010/0245971)1,2 as applied to claim 38 above, and further in view of Tsunashima (US 2004/0053049)1.
With respect to claim 41, Kinlen in view of Sharma, Elder, and Sotzing teaches all the limitations of claim 38 above.
Kinlen in view of Sharma, Elder, and Sotzing is silent as to the metal being gold.
Tsunashima teaches metal coated fiber with excellent adhesion of the metal coating provided on the fiber and excellent durability under heating (paragraph [0002]). Specifically, Tsunashima teaches a metal coated fiber comprising a metal coating provided on the surface of either one or two or more synthetic fibers such as nylon based fibers or polyester fibers (paragraph [0002]). The metal coating is a conductive metal formed from silver, gold, platinum, copper, nickel, tin, zinc, palladium, or a mixture or alloy thereof (paragraph [0012]).
Since both Kinlen in view of Sharma, Elder, and Sotzing and Tsunashima teach nylon or polyester fibers coated with a conductive metal coating such as silver or copper, it would have been obvious to one of ordinary skill in the art at the time of the invention to use any of the conductive metal coatings disclosed by Tsunashima, including gold, because Tsunashima teaches all the metals are conductive and suitable for coating a fiber and the substitution would provide predictable results (i.e., a metal coated conductive fiber). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B).

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kinlen (US 6228492)7 in view of Sharma (US 2007/0089800)1,8, Elder (US 2007/0085061), and Sotzing (US 2010/0245971)1,2 as applied to claims 42 above, and further in view of Koziol (US 2014/0231118)1,9.
With respect to claims 43, Kinlen in view of Sharma, Elder, and Sotzing teaches all the limitations of claims 42 above. Sharma further teaches the insulation can be polyethylene or polyvinyl chloride (paragraphs [0191], [0193]).
Kinlen in view of Sharma, Elder, and Sotzing is silent as to the insulation being made of polytetrafluoroethylene or silicone resin.
Koziol teaches electrical conductors comprising electrical conducting fibers and in particular methods of insulating electrically conductive fibers (paragraph [0001]). Suitable polymers for use as the insulating material include low density polyethylene, high density polyethylene, ultra high molecular weight polyethylene, polyvinyl chloride, and silicone, among others (paragraphs [0094]-[0097]).
Since both Kinlen in view of Sharma, Elder, and Sotzing and Koziol teach electrically conductive fibers comprising insulators which comprise polyethylene and polyvinyl chloride, it would have been obvious to one of ordinary skill in the art at the time of the invention to use any of the insulators disclosed by Koziol, including silicone, because Koziol teaches the aforementioned materials are all suitable for insulating electrically conductive fibers and the substitution would provide predictable results (i.e., an insulated conductive fiber). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B).

Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kinlen (US 6228492)10 in view of Sharma (US 2007/0089800)1,11, Elder (US 2007/0085061), and Koziol (US 2014/0231118)1,12.
With respect to claim 49, Kinlen teaches fibers containing intrinsically conductive polymers (ICP) (col. 1, lines 6-8). The ICP-containing fiber may be prepared by coating at least one of the filaments (base fibers) extruded during a fiber spinning process to form a filament bundle which is processes into the ICP-containing fiber (col. 4, lines 36-42). Preferably the coating formulation is applied to filaments (base fiber) that are not completely solidified to provide improved adherence of the ICP to the filament (adheres to the base fibers) (col. 5, lines 27-30). The fiber-forming polymer may be a polyamide, a polyester, an acrylic, or derivatives thereof (col. 3, lines 28-35). The coating formulation may also contain a binder material to enhance adherence of the ICP to the polymer filament (base fiber) (col. 8, lines 49-51). The coating step is preferably performed in such a manner that when filaments (base fibers) are processed together to form a fiber, substantially the entire length of the fiber contains ICP (col. 10, lines 50-57). This may be achieved by partially coating filaments (base fibers) and processing them together to form a fiber in which one ICP-coated region on one filament (base fiber) overlaps the ICP-coated region on an immediately adjacent filament (base fiber) as shown in FIG. 2 (col. 10, lines 57-63).
Since the coating may include ICP and a binder to enhance adherence to the filament (base fiber) and the coated filaments (base fibers) are bundled and formed into a fiber such that the entire length of the fiber contains ICP, the ICP bonds the filaments (base fibers) to each other. As described in the description of FIG. 1A, the filaments (base fibers) are merged into a fiber immediately after coating (col. 3, line 63 – col. 4, line 3).
Kinlen is silent as to the base fibers being straight fibers or twisted fibers.
Sharma teaches an electrically conductive yarn that is used to form integrated electrically conductive infrastructure for transmitting electrical signals into a fabric structure (paragraph [0011]). The yarn may bet twisted or untwisted (straight) (paragraph [0185]). Specific examples of “yarn” include fibers (paragraph [0185]).
Since both Kinlen and Sharma teach electrically conductive fibers, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the fibers of Kinlen, which comprise the filaments (base fibers), to be either twisted or untwisted (straight) because Sharma teaches that these are known fiber structures for electrically conductive fibers.
Kinlen is silent as to an insulating layer being further arranged on a circumference of the filaments (base fibers).
Sharma teaches several fiber-based conductors, including solid conductors (FIGs. 1A-1D), partitioned conductors (FIGs. 1E-1F and 1I-1K), conductors with coatings (FIGs. 1G, 1H, 1L), combinations (FIGs. 1K-1N), and bundled strands (FIGs. 1O-1P) (paragraphs [0194]-[0196]). Some fibers are doped (paragraph [0190]) and others are coated in metallic conductor layers, additional conductive layers, and/or insulating layers (paragraphs [0191]-[0193]). Suitable materials include conductive carbon (paragraph [0202]), intrinsically conductive polymers (paragraph [0196]), conductive metals (paragraph [0191]), and insulating plastics (paragraph [0191]). Sharma teaches that each of these configurations is equivalent for fiber-based conductors. Additionally, conducting fibers doped with organic or metallic particles can be used in garment and/or fabric structures to carry information from the sensors to the data transfer location and/or monitoring unit if they are properly insulated (paragraph [0190]-[0191]).
Since both Kinlen and Sharma teach fiber based conductors which may include ICP, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the filament (base fiber) of Kinlen to include an insulating coating in order to enable use of the conductive fiber in garment and/or fabric structures to carry information from the sensors to the data transfer location and/or monitoring unit.
Kinlen in view of Sharma is silent as to the conductor containing glycerol, sorbitol, polyethylene glycol-polypropylene glycol copolymer, sphingosine, or phosphatidylcholine as an additive in a concentration of 0.1 to 50 wt% in the conductor.
Elder teaches a process for increasing the electrical conductivity of a polymer film (paragraph [0002]). Elder further teaches that the solution used may comprise at least one dihydroxy or polyhydroxy compounds (paragraph [0022]). Examples of suitable compounds comprise sorbitol or arabitol (paragraph [0022]). The polyhydroxy compound may be present from about 0.1 wt% to about 50 wt% (paragraph [0022]). In the examples the addition of sorbitol increased the conductivity of the polymer film by a factor of 10 (paragraph [0070]). Elder also acknowledges that it is well known in the art that adding sorbitol can increase the conductivity of the film after annealing (paragraph [0004]).
Since both Kinlen in view of Sharma and Elder teach conductive polymer compositions, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the ICP of Kinlen in view of Sharma to include 0.1-50 wt% sorbitol in order to increase the conductivity of the ICP.
Sharma further teaches the insulation can be polyethylene or polyvinyl chloride (paragraphs [0191], [0193]).
Kinlen in view of Sharma and Elder is silent as to the insulation being made of polytetrafluoroethylene or silicone resin.
Koziol teaches electrical conductors comprising electrical conducting fibers and in particular methods of insulating electrically conductive fibers (paragraph [0001]). Suitable polymers for use as the insulating material include low density polyethylene, high density polyethylene, ultra high molecular weight polyethylene, polyvinyl chloride, and silicone, among others (paragraphs [0094]-[0097]).
Since both Kinlen in view of Sharma and Elder and Koziol teach electrically conductive fibers comprising insulators which comprise polyethylene and polyvinyl chloride, it would have been obvious to one of ordinary skill in the art at the time of the invention to use any of the insulators disclosed by Koziol, including silicone, because Koziol teaches the aforementioned materials are all suitable for insulating electrically conductive fibers and the substitution would provide predictable results (i.e., an insulated conductive fiber). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B).

Response to Arguments
Response – Claim Rejections 35 USC §112
The rejections of claims 53-54 and 56-57 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed April 13, 2022.
In light of the amendments to the claims, new rejections for claims 44 and 46 under 35 U.S.C. 112, fourth paragraph, have been applied above.

Response – Claim Rejections 35 USC § 103
Applicant’s arguments filed on April 13, 2022 and May 17, 2022 have been fully considered but are not persuasive.
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Applicant's arguments are all with respect to Kinlen (US 6228492) in view of Sharma (US 2007/0089800), Okuzaki (JP 2001-001391) and Irwin (“Conductive Polymer-Coated Threads as Electrical Interconnects in e-Textiles”) not teaching the new claim amendments, specifically the newly added structural feature wherein the conductor contains sorbitol, polyethylene glycol-polypropylene glycol copolymer, spingosine, or phosphatidylcholine as an additive. The newly added reference Elder (US 2007/0085061) is used in combination with Kinlen and Sharma to address the newly added limitations. The Applicant's arguments are therefore moot as they do not address the combination of references used in the rejections of the amended claims presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Cited in IDS
        3 Previously presented
        4 Cited in IDS
        5 Previously presented
        6 Cited in IDS
        7 Previously presented
        8 Cited in IDS
        9 Foreign priority to September 27, 2011
        10 Previously presented
        11 Cited in IDS
        12 Foreign priority to September 27, 2011